 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Steven P. Hardy,                                  No. CV-18-00521-PHX-DWL
10                  Plaintiff,                         ORDER
11   v.
12   Toyota Motor Sales USA Incorporated,
13                  Defendant.
14
15          In this product liability action, pro se plaintiff Steven Hardy (“Hardy”) alleges he
16   sustained injuries in a car crash because the braking system of his 2009 Toyota Tacoma
17   was “defective” and “failed to operate.” (Doc. 19 at 2 [26(f) report]; see also Doc. 1-1 at
18   9-12 [complaint].)
19          The initial scheduling order required Hardy to provide his expert disclosures by
20   September 15, 2018. (Doc. 22 at 3.) This deadline was later extended to October 15, 2018
21   at Hardy’s request. (Doc. 31.) However, Hardy has never provided any expert disclosures.
22   (Doc. 45 at 4.) In fact, Hardy has not served any discovery since this case was filed. (Doc.
23   45 at 4.)
24          On December 17, 2018, defendant Toyota Motor Sales USA Incorporated
25   (“Toyota”) filed a motion for summary judgment. (Doc. 45.) Toyota argues it is entitled
26   to summary judgment because (1) Hardy was required, under Arizona law, to present
27   expert testimony to meet his burden of proof on several different issues (the existence of a
28   design defect, whether the defect existed when the vehicle left Toyota’s control, and
 1   causation), yet Hardy failed to retain an expert or provide any expert disclosures (id. at 8-
 2   10), and (2) Hardy cannot, in any event, present a prima facie case on these issues because
 3   he “has not presented evidence of any repair history, witness testimony, photographs, video
 4   or any other admissible evidence of improper brake function before the crash at issue. To
 5   the contrary, he testified at his deposition that he had purchased the vehicle brand new, in
 6   2009, and had no previous problems with the vehicle’s brakes. Plaintiff’s unsubstantiated
 7   speculation about what happened during this crash are not circumstantial evidence of a
 8   defect and cannot defeat summary judgment” (id. at 11-16).
 9          The deadline for Hardy to file a response to Toyota’s summary judgment motion
10   was January 16, 2019, but Hardy has not filed anything. As a result, Toyota has filed a
11   notice asserting it is entitled to summary relief under Local Rule 7.2(i). (Doc. 46.)
12          As an initial matter, the Court disagrees with Toyota’s contention that it is
13   automatically entitled to summary judgment because Hardy failed to file an opposition to
14   its motion. Finkle v. Ryan, 174 F. Supp. 3d 1174, 1180-81 (D. Ariz. 2016) (citations
15   omitted) (“[A] local rule permitting a district court to treat the lack of a response as consent
16   to granting a motion does not apply to summary judgment motions. If a summary judgment
17   motion is unopposed, Rule 56 ‘authorizes the court to consider a fact as undisputed,’ but it
18   does not permit the court to grant summary judgment by default.”); Fed. R. Civ. P. 56,
19   advisory committee’s note to 2010 amendments (“[S]ummary judgment cannot be granted
20   by default even if there is a complete failure to respond to the motion.”).
21          Nevertheless, Toyota is entitled to relief on the merits. First, Toyota has met its
22   initial burden of production as the summary judgment movant.1 Toyota makes a strong
23
     1
             A party moving for summary judgment “bears the initial responsibility of informing
24   the district court of the basis for its motion, and identifying those portions of ‘the pleadings,
     depositions, answers to interrogatories, and admissions on file, together with the affidavits,
25   if any,’ which it believes demonstrate the absence of a genuine issue of material fact.”
     Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). “In order to carry its burden of
26   production, the moving party must either produce evidence negating an essential element
     of the nonmoving party’s claim or defense or show that the nonmoving party does not have
27   enough evidence of an essential element to carry its ultimate burden of persuasion at trial.”
     Nissan Fire & Marine Ins. Co. v. Fritz Cos., 210 F.3d 1099, 1102 (9th Cir. 2000). “If . . .
28   [the] moving party carries its burden of production, the nonmoving party must produce
     evidence to support its claim or defense.” Id. at 1103.

                                                   -2-
 1   argument that, although a plaintiff isn’t always required under Arizona law to produce
 2   expert testimony in support of a design-defect claim, expert testimony was required here
 3   because the particular type of claim being advanced by Hardy (i.e., a defect in the design
 4   of his vehicle’s braking system) requires specialized knowledge that falls outside the ken
 5   of a lay juror. Cf. Wyatt by Caldwell v. Wyatt, 526 A.2d 719, 725 (N.J. App. Div. 1987)
 6   (“expert testimony was required [to prove] that Wyatt’s brakes were defective at the time
 7   of the accident” because brake design is “a subject . . . so esoteric that jurors of common
 8   judgment and experience cannot form a valid conclusion”). Moreover, even assuming
 9   arguendo that expert testimony isn’t required in this circumstance, the facts set forth in
10   Toyota’s motion—which the Court treats as undisputed, see Fed. R. Civ. P. 56(e)(2)—
11   demonstrate that Hardy lacks enough evidence to carry his ultimate burden of persuasion
12   at trial. Among other things, there’s no evidence the six-year-old vehicle at issue in this
13   case had any prior brake-related issues, Hardy didn’t preserve the car for testing or provide
14   any maintenance records, “the investigating officers determined that there were no
15   problems with the brakes in the Toyota Tacoma” (see Doc. 45 at 2 ¶ 8), and Toyota’s expert
16   concluded that a piece of debris recovered from Hardy’s vehicle after the accident—which
17   Hardy claimed was a broken piece of his braking system—didn’t even come from the 2009
18   Toyota Tacoma braking system (see Doc. 45 at 4 ¶ 25).
19          Because Toyota met its initial burden of production, and Hardy failed to respond to
20   Toyota’s motion or identify any evidence that would create a genuine issue of material fact
21   at trial, summary judgment is warranted. See Fed. R. Civ. P. 56(e)(3). See also Sams v.
22   Johnson & Johnson, 2015 WL 8213228, *2 (W.D. Wash. 2015) (“Defendants pointed out
23   Sams’s failure to designate an expert witness by the August 5, 2015 deadline or at any time
24   thereafter. Without this expert testimony, she cannot support a prima facie product liability
25   action. She has therefore failed to create a genuine issue for trial. Furthermore, Sams
26   failed to timely respond to Defendants’ motion. She did not meet her burden of setting
27   forth specific facts demonstrating a genuine issue for trial. Therefore, Defendants are
28   entitled to judgment as a matter of law.”).


                                                   -3-
 1   Accordingly, IT IS ORDERED that:
 2   (1)   Toyota’s motion for summary judgment (Doc. 45) is granted; and
 3   (2)   The Clerk of Court shall enter judgment accordingly.
 4   Dated this 11th day of February, 2019.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                        -4-
